DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11038940. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variation.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11374994. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fix et al. (U.S. Patent Publication 2016/0294956), hereinafter Fix, in view of Kazuaki (Japanese Patent Publication JP2011-154487) in view of Dhanabalan et al. (U.S. Patent Publication 2019/0230185), hereinafter Dhanabalan.
Regarding claim 1, Fix shows 
A method comprising: 
collecting, by a processing system (Fig. 1, 120/130; i.e. prediction engine/content scheduling server) including at least one processor, (Fig. 11, 1112; [0070]; [0072]) a first set of time series features (i.e. user viewing history such as when users interact with content) relating to requests  at a content distribution node (Fig. 1, 151; i.e. caching proxy) in a communication network; (Fig 1) ([0028]; [0033], lines 1-5; [0014], lines 11-17; [0021]; i.e. The prediction engine collects user viewing history including when users interact with content to store in the historical viewing history database.)
generating, by the processing system, a first prediction model (i.e. aggregated data models that describe content that users in neighborhood are likely to watch and time) based upon the first set of time series features to predict levels of demand for the content item at the content distribution node at future time periods; ([0021]; [0022]; [0030]; [0025]; [0014]; i.e. The aggregate data models generated based on user requests for the content items are used to re-prioritize the live list of content items to be stored at the local storage device/caching proxy.)
identifying, by the processing system via the first prediction model, a first time period of the future time periods in which a predicted level of demand of the levels of demand for the content item exceeds a threshold level of demand; ([0025]; i.e. The time/time remaining when the content will be viewed by the largest predicted audience is identified.) 
identifying, by the processing system, a second time period (i.e. period of decreased load) of the future time periods in which a predicted level of utilization of the communication network is low
transferring, by the processing system, the content item to the content distribution node in the second time period. ([0025]; [0026])
However, Fix fails to show
collecting a first set of time series features relating to requests for a content item at a content distribution node in a communication network;
Kazuaki shows
collecting a first set of time series features (i.e. calculating/collecting moving average values using collected access log data) relating to requests for a content item at a content distribution node (i.e. web server) in a communication network; (Page 3, Paragraphs 7-8; Page 4, last paragraph – Page 5, Paragraph 3)
using a first prediction model (i.e. comparison of moving average values at determination date and day before determination date) based upon the first set of time series features to predict levels of demand (i.e. usefulness) for the content item at the content distribution node at future time periods; (Page 5, Paragraphs 4-5; i.e. It is determined by comparing the moving average values at a determination day and the day before the determination day whether a piece of content has lost usefulness, thereby have low demand at future time periods.) 
Kazuaki and Fix are considered analogous art because they involve predicting the popularity of a content item.  Fix shows that content may be ranked and scheduled for caching based on its predicted demand.  Kazuaki shows predicting the popularity of a piece of content based on previous requests for the content item.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fix to incorporate the teachings of Kazuaki wherein collecting a first set of time series features relating to requests for a content item at a content distribution node in a communication network.  Doing so provides a method in which to determine exactly when a piece of content is no longer useful and will not be requested by users.
However, Fix in view of Kazuaki fails to show
identifying a second time period of the future time periods in which a predicted level of utilization of the communication network is below a threshold level of utilization
Dhanabalan shows
identifying a second time period of the future time periods in which a predicted level of utilization of the communication network (Fig. 1) is below a threshold level of utilization ([0025])
Dhanabalan and Fix in view of Kazuaki are considered analogous art because they involve caching content.  Fix shows predicting periods of decreased load in a network in order to cache content.  Dhanabalan shows caching the content during predicted periods in which the bandwidth utilization is below a threshold level of utilization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fix in view of Kazuaki to incorporate the teachings of Dhanabalan wherein identifying a second time period of the future time periods in which a predicted level of utilization of the communication network is below a threshold level of utilization. Doing so provides for a method in which to determine decreased load.

Regarding claim 2, Fix in view of Kazuaki in view of Dhanabalan shows all of the features with respect to claim 1 as outlined above.  Fix in view of Kazuaki in view of Dhanabalan further shows
The method of claim 1, wherein the first set of time series features comprises: moving averages of content requests at different intervals of time. (Kazuaki: Page 4, Paragraph 8; Page 5, Paragraphs 1-5; i.e. The moving average value is calculated/collected for n days from the determination date and n days from the day before the determination date.  Therefore, being different intervals of time because the two intervals correspond to different groups of days.)

Regarding claim 3, Fix in view of Kazuaki in view of Dhanabalan shows all of the features with respect to claim 2 as outlined above.  Fix in view of Kazuaki in view of Dhanabalan fails to show
The method of claim 2, wherein the different intervals of time range from a day to at least 30 days.  
However, applicant’s disclosure fails to describe any particular advantage achieved wherein the different intervals of time range for a day to at least 30 days, and, as such, the method may be performed with any intervals of time range.  Any different intervals of time range that allows for the prediction of a content consumption at a future time would be sufficient.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fix in view of Dhanabalan in view of Kazuaki wherein the different intervals of time range from a day to at least 30 days in order provide enough data points to accurately predict the popularity of the content.  

Regarding claim 7, Fix in view of Kazuaki in view of Dhanabalan shows all of the features with respect to claim 1 as outlined above.  Fix in view of Kazuaki in view of Dhanabalan further shows
The method of claim 1, wherein the identifying the second time period of the future time periods in which the predicted level of utilization of the communication network is below the threshold level of utilization is in accordance with a second prediction model (i.e. regression-based model) to predict levels of utilization of the communication network at the future time periods. (Dhanabalan: [0025])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fix in view of Kazuaki to incorporate the teachings of Dhanabalan wherein the identifying the second time period of the future time periods in which the predicted level of utilization of the communication network is below the threshold level of utilization is in accordance with a second prediction model to predict levels of utilization of the communication network at the future time periods for the same motivation as detailed above for claim 1.

Regarding claim 9, Fix in view of Kazuaki in view of Dhanabalan shows all of the features with respect to claim 7 as outlined above.  Fix in view of Kazuaki in view of Dhanabalan further shows
The method of claim 7, further comprising: 
collecting a second set of time series features (i.e. bandwidth usage in iterative time periods) relating to a utilization of the communication network; and (Dhanabalan: [0060])
generating the second prediction model (i.e. regression coefficients of the regression model are updated based on the iterative comparison of measured to predicted bandwidth utilization during the time periods) based upon the second set of time series features to predict the levels of utilization of the communication network at the future time periods.  (Dhanabalan: [0061]; [0063])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fix in view of Kazuaki to incorporate the teachings of Dhanabalan wherein collecting a second set of time series features relating to a utilization of the communication network; and generating the second prediction model based upon the second set of time series features to predict the levels of utilization of the communication network at the future time periods for the same motivation as detailed above for claim 1.

Regarding claim 10, Fix in view of Kazuaki in view of Dhanabalan shows all of the features with respect to claim 9 as outlined above.  Fix in view of Kazuaki in view of Dhanabalan further shows
The method of claim 9, where the utilization of the communication network comprises throughput measures of a plurality of network elements (i.e. client devices) of the communication network. (Dhanabalan: [0059], lines 11-19; i.e. Client devices perform the monitoring of bandwidth/congestion and provide to the accelerator.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fix in view of Kazuaki to incorporate the teachings of Dhanabalan where the utilization of the communication network comprises throughput measures of a plurality of network elements of the communication network for the same motivation as detailed above for claim 1.

Regarding claim 11, Fix in view of Kazuaki in view of Dhanabalan shows all of the features with respect to claim 9 as outlined above.  Fix in view of Kazuaki in view of Dhanabalan further shows
The method of claim 9, wherein the processing system (Fix: Fig. 1, 151; i.e. processor/memory of caching proxy and Dhanablan: Fig. 1, 100; Fig. 2A; [0050]; i.e. processor/memory of edge cache) comprises a processing system of the content distribution node, (Fix: Fig. 1, 151; i.e. caching proxy and Dhanablan: [0026]; i.e. edge cache) wherein the collecting the second set of time series features and the generating the second prediction model are performed at a different component (Dhanabalan: Fig. 1, 105; i.e. server with accelerator) of the communication network. (Dhanablan: Fig. 1) (Dhanabalan: [0029], lines 1-8; [0060]; [0061]; [0063])  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fix in view of Kazuaki to incorporate the teachings of Dhanabalan wherein the collecting the second set of time series features and the generating the second prediction model are performed at a different component of the communication network for the same motivation as detailed above for claim 1.

Regarding claim 12, Fix in view of Kazuaki in view of Dhanabalan shows all of the features with respect to claim 11 as outlined above.  Fix in view of Kazuaki in view of Dhanabalan further shows
The method of claim 11, wherein the identifying the second time period comprises receiving an assignment of the second time period to the content distribution node for a transfer of one or more content distribution items to the content distribution node over the communication network. (Fix: [0027]; i.e. The content server receives an assignment to copy the content to the caching proxy at the scheduled time.)

Regarding claim 13, Fix in view of Kazuaki in view of Dhanabalan shows all of the features with respect to claim 1 as outlined above.  Fix in view of Kazuaki in view of Dhanabalan further shows
The method of claim 1, wherein the threshold level of demand comprises a ranking of the content item among other content items according to the predicted level of demand for the content item. (Fix: [0025]; [0026]; [0023]; [0014]; i.e. A content viewed by the largest predicted audience has the highest priority in the ranking of a list of content.) 

Regarding claim 14, Fix in view of Kazuaki in view of Dhanabalan shows all of the features with respect to claim 1 as outlined above.  Fix in view of Kazuaki in view of Dhanabalan further shows
The method of claim 1, wherein the threshold level of utilization comprises a level of utilization that provides a capacity to transfer the content item (i.e. frequently accessed data) to the content distribution node. (Dhanabalan: [0031], lines 1-6; [0033])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fix in view of Kazuaki to incorporate the teachings of Dhanabalan wherein the threshold level of utilization comprises a level of utilization that provides a capacity to transfer the content item to the content distribution node for the same motivation as detailed above for claim 1.

Regarding claim 18, this apparatus claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 19, this apparatus claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Regarding claim 20, this medium claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis. 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fix in view of Kazuaki in view of Dhanabalan as applied above, and further in view of Jin et al. (U.S. Patent Publication 2017/0076198), hereinafter Jin.
Regarding claim 6, Fix in view of Kazuaki in view of Dhanabalan shows all of the features with respect to claim 1 as outlined above.  However, Fix in view of Kazuaki in view of Dhanabalan fails to show
The method of claim 1, wherein the first prediction model is trained in accordance with a gradient boosted machine. 
Jin shows
wherein the first prediction model (i.e. prediction model) is trained in accordance with a gradient boosted machine. (i.e. trainer engine using gradient boosted decision trees) ([0030]; [0012])
Jin and Fix in view of Kazuaki in view of Dhanabalan are considered analogous art because they building prediction models.  Fix shows building a prediction model based on users’ patterns. ([0021]) Jin shows that building a prediction model could incorporate a trainer engine that uses gradient boosted decision trees.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fix in view of Kazuaki in view of Dhanabalan to incorporate the teachings of Jin wherein the first prediction model is trained in accordance with a gradient boosted machine.  Doing so provides a method in which to generate a model using a large set of parameters with increased speed. (Jin: [0011])

Regarding claim 8, Fix in view of Kazuaki in view of Dhanabalan shows all of the features with respect to claim 7 as outlined above.  However, Fix in view of Kazuaki in view of Dhanabalan fails to show 
The method of claim 7, wherein the second prediction model is trained in accordance with a gradient boosted machine.  
Jin shows
wherein the second prediction model (i.e. prediction model) is trained in accordance with a gradient boosted machine. (i.e. trainer engine using gradient boosted decision trees) ([0030]; [0012])
Jin and Fix in view of Dhanabalan are considered analogous art because they building prediction models.  Dhanabalan shows using a machine learning regression algorithm to predict bandwidth utilization in a future time period. ([0033]) Jin shows that building a prediction model could incorporate a trainer engine that uses gradient boosted decision trees.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fix in view of Dhanabalan to incorporate the teachings of Jin wherein the second prediction model is trained in accordance with a gradient boosted machine.  Doing so provides a method in which to generate a model using a large set of parameters with increased speed. (Jin: [0011])

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fix in view of Kazuaki in view of Dhanabalan as applied above, and further in view of Koli et al. (International Patent Publication WO2013/175058), hereinafter Koli.
Regarding claim 15, Fix in view of Kazuaki in view of Dhanabalan shows all of the features with respect to claim 1 as outlined above.  However, Fix in view of Kazuaki in view of Dhanabalan fails to show
The method of claim 1, further comprising:   
identifying at least one additional content item that is related to the content item; and 
obtaining the at least one additional content item from at least one additional content distribution node in the communication network during the second time period. 
Koli shows
identifying at least one additional content item (i.e. information inserts/advertisements) that is related to the content item; and (Page 18, lines 16-25)
obtaining the at least one additional content item from at least one additional content distribution node (Fig. 2, 209; i.e. advertisement serving platform) in the communication network (Fig. 1) during the second time period. (i.e. time period when content is downloaded to cache) (Page 18, lines 25-27; Page 10, line 27 – Page 11, line 3)
Koli and Fix in view of Kazuaki in view of Dhanabalan are considered analogous art because they involve management of content items.  Fix shows that content may be cached based on predicted popularity.  Koli shows that when content is cached the advertisements associated with the content may also be cached.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fix in view of Kazuaki in view of Dhanabalan to incorporate the teachings of Koli wherein identifying at least one additional content item that is related to the content item and obtaining the at least one additional content item from at least one additional content distribution node in the communication network during the second time period.  Doing so provides for quicker access to the entire content item. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fix in view of Kazuaki in view of Dhanabalan in view of Koli as applied above, and further in view of Simon et al. (U.S. Patent No. 8,479,228), hereinafter Simon.
Regarding claim 16, Fix in view of Kazuaki in view of Dhanabalan in view of Koli shows all of the features with respect to claim 15 as outlined above.  However, Fix in view of Kazuaki in view of Dhanabalan in view of Koli fails to show
The method of claim 15, wherein the at least one additional content item is determined to be related to the content item based upon topical labels assigned to the content item and to the at least one additional content item. 
Simon shows
wherein the at least one additional content item (i.e. advertisement) is determined to be related to the content item based upon topical labels assigned to the content item and to the at least one additional content item. (Column 1, lines 35-48)
Simon and Fix in view of Kazuaki in view of Dhanabalan in view of Koli are considered analogous art because they involve advertisements associated with content. Koli shows identifying advertisements associated with a content item. Simon shows that the identifying may comprise matching a topic of the content to a topic of the advertisement.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fix in view of Kazuaki in view of Dhanabalan in view of Koli to incorporate the teachings of Simon wherein the at least one additional content item is determined to be related to the content item based upon topical labels assigned to the content item and to the at least one additional content item.  Doing so provides for a more flexible selection of advertisements for the content.

Regarding claim 17, Fix in view of Kazuaki in view of Dhanabalan in view of Koli in view of Simon shows all of the features with respect to claim 16 as outlined above. Fix in view of Kazuaki in view of Dhanabalan in view of Koli in view of Simon further shows
The method of claim 16, wherein the at least one additional content item comprises at least one video advertisement.  (Simon: Column 1, lines 35-48; i.e. The advertisement is presented/displayed with video data thereby being a video advertisement.)

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451